 1                                  UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    RAMON MURIC-DORADO                                        Case No. 2:18-cv-01184-JCM-EJY
 5                   Plaintiff,
                                                                              ORDER
 6          v.
 7    LAS VEGAS METROPOLITAN POLICE
      DEPARTMENT, et.,
 8
                     Defendants.
 9

10          Before the Court is Plaintiff’s Motion for Reservice of USM-285 Service Form for Defendant
11   Christopher Tate to Accept Service of Process by U.S. Marshal. ECF No. 182. Plaintiff is now
12   represented by Charles Goodwin who was appointed as pro bono counsel for Plaintiff on July 13,
13   2021. ECF No. 185. If Plaintiff’s counsel wishes to have service again attempted on Christopher
14   Tate, then Plaintiff’s counsel shall file a motion with the Court if he so choses. Plaintiff’s Motion is
15   dismissed without prejudice.
16          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion for Reservice of USM-285
17   Service Form for Defendant Christopher Tate to Accept Service of Process by U.S. Marshal (ECF
18   NO. 182) is DENIED without prejudice.
19          IT IS FURTHER ORDERED that if Plaintiff’s counsel wishes to have service again
20   attempted on Christopher Tate, Plaintiff’s counsel shall file a motion with the Court if he so choses.
21          Dated this 14th day of July, 2021.
22

23

24
                                                    ELAYNA J. YOUCHAH
25                                                  UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                       1
